IN THE SUPREME COURT OF THE STATE OF DELAWARE

TED SHERMAN,                            §
                                        §      No. 98, 2014
      Plaintiff Below,                  §
      Appellant,                        §      Court Below:
                                        §
      v.                                §      Superior Court of the
                                        §      State of Delaware, in and for
GEORGIA-PACIFIC LLC,                    §      New Castle County
                                        §
      Defendant Below,                  §      C. A. No. 11C-01-271-ASB
      Appellee.                         §

                            Submitted: October 22, 2014
                             Decided: October 23, 2014

Before STRINE, Chief Justice, RIDGELY and VALIHURA, Justices.

                                     ORDER

      This 23rd day of October 2014, upon consideration of the record before us, it

appears to the Court that Appellant Ted Sherman (“Sherman”) raises two issues on

appeal. First, he argues that the Superior Court erred when it denied Sherman’s

motion at trial to amend his pleadings to include a breach of implied warranty

claim under Virginia law. Second, he argues that the Superior Court erred when it

did not instruct the jury concerning his negligence theory that the Appellee failed

to exercise ordinary care in the design, manufacture and sale of products, and

instead, instructed the jury solely on the theory of failure to warn.

      We have carefully reviewed the complicated record below. We find that

there is evidence in the record to suggest that the Appellee would have been
prejudiced if Sherman’s requested amendments and instructions had been allowed.

Accordingly, on the record before us, we conclude that the Superior Court did not

abuse its discretion in denying Sherman’s proposed amendment and in instructing

the jury.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                            BY THE COURT:



                                            /s/ Karen L. Valihura
                                            Justice




                                        2